 


109 HR 2332 IH: National Trails System Willing Seller Act
U.S. House of Representatives
2005-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2332 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2005 
Mr. Beauprez (for himself, Mr. Udall of Colorado, Mr. Hefley, Ms. Baldwin, Mr. Kind, and Mr. Upton) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the National Trails System Act to clarify Federal authority relating to land acquisition from willing sellers for the majority of the trails in the System, and for other purposes. 
 
 
1.Short titleThis Act may be cited as National Trails System Willing Seller Act. 
2.Authority to acquire lands from willing sellers for certain trails 
(a)Oregon national historic trailSection 5(a)(3) of the National Trails System Act (16 U.S.C. 1244(a)(3)) is amended by adding at the end the following: No lands or interests therein outside the exterior boundaries of any Federally administered area may be acquired by the Federal government for the trail except with the consent of the owner thereof. The authority of the Federal government to acquire fee title under this paragraph shall be limited to an average of not more than one-quarter mile on either side of the trail.. 
(b)Mormon pioneer national historic trailSection 5(a)(4) of the National Trails System Act (16 U.S.C. 1244(a)(4)) is amended by adding at the end the following: No lands or interests therein outside the exterior boundaries of any Federally administered area may be acquired by the Federal government for the trail except with the consent of the owner thereof. The authority of the Federal government to acquire fee title under this paragraph shall be limited to an average of not more than one-quarter mile on either side of the trail.. 
(c)Continental divide national scenic trailSection 5(a)(5) of the National Trails System Act (16 U.S.C. 1244(a)(5)) is amended by adding at the end the following: No lands or interests therein outside the exterior boundaries of any Federally administered area may be acquired by the Federal government for the trail except with the consent of the owner thereof. The authority of the Federal government to acquire fee title under this paragraph shall be limited to an average of not more than one-quarter mile on either side of the trail.. 
(d)Lewis and clark national historic trailSection 5(a)(6) of the National Trails System Act (16 U.S.C. 1244(a)(6)) is amended by adding at the end the following: No lands or interests therein outside the exterior boundaries of any Federally administered area may be acquired by the Federal government for the trail except with the consent of the owner thereof. The authority of the Federal government to acquire fee title under this paragraph shall be limited to an average of not more than one-quarter mile on either side of the trail.. 
(e)Iditarod national historic trailSection 5(a)(7) of the National Trails System Act (16 U.S.C. 1244(a)(7)) is amended by adding at the end the following: No lands or interests therein outside the exterior boundaries of any Federally administered area may be acquired by the Federal government for the trail except with the consent of the owner thereof. The authority of the Federal government to acquire fee title under this paragraph shall be limited to an average of not more than one-quarter mile on either side of the trail.. 
(f)North country national scenic trailSection 5(a)(8) of the National Trails System Act (16 U.S.C. 1244(a)(8)) is amended by adding at the end the following: No lands or interests therein outside the exterior boundaries of any Federally administered area may be acquired by the Federal government for the trail except with the consent of the owner thereof.. 
(g)Ice age national scenic trailSection 5(a)(10) of the National Trails System Act (16 U.S.C. 1244(a)(10)) is amended by adding at the end the following: No lands or interests therein outside the exterior boundaries of any Federally administered area may be acquired by the Federal government for the trail except with the consent of the owner thereof.. 
(h)Potomac heritage national scenic trailSection 5(a)(11) of the National Trails System Act (16 U.S.C. 1244(a)(11)) is amended by adding at the end the following: No lands or interests therein outside the exterior boundaries of any Federally administered area may be acquired by the Federal government for the trail except with the consent of the owner thereof.. 
(i)Nez perce national historic trailSection 5(a)(14) of the National Trails System Act (16 U.S.C. 1244(a)(14)) is amended by adding at the end the following: No lands or interests therein outside the exterior boundaries of any Federally administered area may be acquired by the Federal government for the trail except with the consent of the owner thereof. The authority of the Federal government to acquire fee title under this paragraph shall be limited to an average of not more than one-quarter mile on either side of the trail.. 
3.Conforming amendmentSection 10(c) of the National Trails System Act (16 U.S.C. 1249(c)) is amended to read as follows: 
 
(c) 
(1)Except as otherwise provided in this Act, there is authorized to be appropriated such sums as may be necessary to implement the provisions of this Act relating to the trails designated by section 5(a). 
(2)Not more than $500,000 may be appropriated for the purposes of land acquisition and interests therein for the Natchez Trace National Scenic Trail designated by section 5(a)(12) of this Act, and not more than $2,000,000 may be appropriated for the purposes of the development of such trail. The administering agency for the trail shall encourage volunteer trail groups to participate in the development of the trail.. 
 
